Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to data analysis based on phase offset for object tracking, classified in G01S13/56.
II. Claims 15-17, drawn to a biometric sensing method, classified in A61B5/113.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Invention I is data analysis including the phase, power, angle modification but invention II is just identification of the presence of the target and further detection of specific aspects of target.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
George Morgan on 7/1/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal processing unit in claim 1, a phase converting unit in claim 1, a power converting unit in claim 8, a determining unit in claim 8, a storage unit in claim 9, a selecting unit in claim 9, an input unit in claim 11, a transceiving unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
According to the Specification the following correspondence has been found:
a signal processing unit corresponds to a signal processing unit 30 which is a digital signal processor (DSP), and has instruction to perform steps as in Fig. 32D [0013];
an input unit is an AD converter [0053];
a transceiving unit is a transmitter and a receiver [0009-0011].
No corresponding structural elements were identified for a phase converting unit, a power converting unit, a determining unit, a storage unit, and a selecting unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitations “phase converting unit ”, “a power converting unit”, “a determining unit”, “a storage unit” and “a selecting unit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification.  Examiner interpretation of the limitations is the electronic circuitry with some software module which is configured to  convert power, phase , also determining unit is the processor which identifies the peak by the means of some software, storage unit is the general memory and the selecting unit is the processor with software to select the signal based on some criteria. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rees US 20040046689.


Regarding claim 1 Rees US 20040046689 A1 teaches
1. A sensor device that senses an object by using an FMCW radar, the sensor device comprising: 
a signal processing unit(fig. 1) that acquires a reception signal(20 receives reflection of 24) that is based on a reception wave of the FMCW radar[0041], and senses the object(fig. 8 visible target); and 
a phase converting unit(implicit claim 1) that acquires phase information from the reception signal(claim 1 I and II), and 
tracks(claim 1 and [0005] ascertaining distance and velocity means tracking ) the object by monitoring a peak BIN(fig. 8  claim 1), and a phase offset(claim 1 V variation in phase between nearby range cells) between the peak BIN and another BIN based on the phase information.(claim 1 ) 
 

3. The sensor device according to claim 1, wherein the signal processing unit detects a plurality of objects[0085] by identifying a plurality of peaks(34, 38) of a power conversion spectrum of the reception signal.(fig. 2 and fig. 8)  

4. The sensor device according to claim 3, wherein the phase converting unit monitors a phase offset between the peak BIN and an adjacent BIN.  (claim 1 and [0093])

8. The sensor device according to claim 1, comprising: 
an FFT unit that performs an FFT on the reception signal; [0036]
a power converting unit that calculates a power spectrum based on a signal obtained through the FFT by the FFT unit;(implicit fig. 7 before and fig. 8 after) and 
a determining unit that determines a peak position of the power spectrum.  (fig. 8)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 20040046689 in view of Rao US 20180011170 A1.
Regarding claims 5-7, 9, 10, 11, 12 Rees teaches using FFT[0036] and showing the results vs Doppler and range data(fig. 8) 
11. The sensor device according to claim 1, further comprising an input unit that receives the reception signal(fig. 1), 

12. The sensor device according to claim 11, wherein the phase converting unit tracks the object by monitoring the peak BIN, and a phase offset between the peak BIN and another BIN in a single channel.  (claim 1 and fig. 1)

But does not explicitly teach
5. The sensor device according to claim 3, wherein the phase converting unit calculates the phase information based on range-FFT data obtained by taking an average of a plurality of chirps.  

6. The sensor device according to claim 3, wherein the phase converting unit calculates the phase information based on velocity-FFT or angle-FFT data.  

7. The sensor device according to claim 1, wherein the signal processing unit executes a velocity-FFT and an angle-FFT on the reception signal after a range-FFT on the reception signal.  

9. The sensor device according to claim 1, wherein the signal processing unit further has a storage unit that stores range data having n/2 BINs, velocity data having m BINs, and angle data having k BINs, and n is the number of ADC samples, m is the number of chirps per burst, and k is the number of channels.  
10. The sensor device according to claim 9, wherein the signal processing unit further has a selecting unit that selects the reception signal at a time of a range-FFT, and selects data stored in the storage unit at times of a velocity-FFT and an angle-FFT

11 wherein the input unit has: a plurality of channels each of which receives the reception signal; and a plurality of AD converting units each of which is provided in one of the plurality of channels, and converts the reception signal into a digital signal.  

Rao teaches the procedure of identification of the objects which move with high velocity by performing 
5. The sensor device according to claim 3, wherein the phase converting unit calculates the phase information based on range-FFT data obtained by taking an average of a plurality of chirps.  [0023]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

6. The sensor device according to claim 3, wherein the phase converting unit calculates the phase information based on velocity-FFT[0036] or angle-FFT data.  [0049]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

7. The sensor device according to claim 1, wherein the signal processing unit executes a velocity-FFT[0036] and an angle-FFT[0049] on the reception signal after a range-FFT [0023]on the reception signal.  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

9. The sensor device according to claim 1, wherein the signal processing unit further has a storage unit that stores range data having n/2 BINs, velocity data having m BINs, and angle data having k BINs, and n is the number of ADC samples, m is the number of chirps per burst, and k is the number of channels.  (implicit as data are binned and analyzed and therefore they need to be stored at least in some type of virtual memory)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

10. The sensor device according to claim 9, wherein the signal processing unit further has a selecting unit that selects the reception signal at a time of a range-FFT[0039], and selects data stored in the storage unit at times of a velocity-FFT ([0039] after performing range-FFT performs Doppler FFT)and an angle-FFT(and only then performs angle-FFT and this is performed for each bin ) .  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

11 wherein the input unit has: a plurality of channels(fig. 10) each of which receives the reception signal(fig. 10); and a plurality of AD[0039](ADC plurality is implicit as each channel should be digitized) converting units each of which is provided in one of the plurality of channels, and converts the reception signal into a digital signal.  [0039]

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Rao in order to identify the peaks corresponding to the object which moves at higher velocities and correct for the errors.(Rao)[0007]

Claim 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 20040046689 in view of Mase US 20140058255 A1.
Regarding claims 2, 13 Rees does not teach but Mase teaches


13. The sensor device according to claim 1, wherein the object is a living body.  [0003]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Rees with invention by Mase in order to perform patient surveillance during hospitalization.



Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 8:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business 

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/Thomas M Hammond  III/Primary Examiner, Art Unit 3648